Citation Nr: 1233099	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling (exclusive of a period of a 100 percent temporary total rating from March 16, 2010 through April 30, 2010).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which continued a previously assigned 50 percent rating for PTSD.  

In a May 2010 rating decision, the RO awarded a 100 percent temporary rating for PTSD from March 16, 2010 through April 30, 2010 for a period of hospitalization, and continued the assigned 50 percent rating from May 1, 2010. 

In May 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the May 2012 hearing, the Veteran also submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The Board also notes that the issue has been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons explained below, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

During the course of the appeal, the Veteran's PTSD had been manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown. 


CONCLUSION OF LAW

For all periods during the appeal, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additionally, the letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter further advised him of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Finally, the September 2008 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in October 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service VA treatment records, VA examination reports, hearing testimony, and lay statements.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In a December 2006 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent rating under Diagnostic Code 9411.  The Veteran filed the present claim for an increased rating in August 2008.  In the appealed October 2008 rating decision, the RO continued the 50 percent disability rating under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  

At an October 2008 VA examination, the Veteran reported no significant suicidal ideation and intent over the past year, as he had in years past.  He stated that his alcohol use had decreased, but that he still drank 2 shots of vodka every day to get away from the intrusive thoughts about his military experience.  He complained of longstanding anger management difficulties, irritable mood, detached mood, being impatient, having low energy, and sleeping 4 to 6 hours after daybreak only.  He reported a history of poor impulse control, including domestic violence incidents in the past, getting into physical fights when he returned from Vietnam, and feeling angry at a highway driver who cut him off at a high rate of speed.  The Veteran indicated that his intrusive thoughts had occurred more frequently during the past year and that he experienced nightmares 2 to 3 times a week.  The Veteran's fiancée reported that he was estranged from others.  The Veteran stated that he did not want to talk about his military experiences, would not answer the phone, and had to be the first person at their mailbox to burn each piece of mail individually.  He maintained that he did not have any family relationships and that he had no contact with his 5 adult children.  The Veteran also indicated that he jumped at loud noises and had daily mood swings.  He reported that he no longer thought of suicide because of his fiancée's support.  He stated that he last worked over 1 year ago doing framing and siding but was not paid for it.  

Examination revealed that the Veteran was wearing a military-type cap and clothes that were mildly disheveled.  He was cooperative and maintained good eye contact.  His speech was fluent and goal-oriented.  He had fair insight and judgment, although he had documented past incidents of anger management difficulty which would support poor judgment at those times.  His mood was mildly dysthymic, and affect was somewhat restricted.  The Veteran felt that his memory was "pretty good" and was able to spell "world" backwards although deliberately.  He self-corrected one error when he did this.  His overall abstraction ability was intact.  The examiner found no evidence of thought disorder, overt suspiciousness, significant additional anxiety, or manic symptoms.  The Veteran denied homicidal ideation and was oriented to time, person, and place.  His activities of daily living were within normal limits, and he reported that he did not pay the bills because others did so.  The Veteran was diagnosed with chronic, moderate PTSD, with a history of alcohol dependence, polysubstance abuse, and major depression.  He was assigned a GAF score of 48 based on persistent serious PTSD symptoms and serious impairment in occupational and social functioning.  The examiner found that the Veteran's current relationship had notably provided him with increased support, but also indicated that it was unclear just how much the relationship had improved his functioning for the long-term.  Currently, the Veteran's PTSD symptoms were noted to result in deficiencies in work, family relationships, and judgment.  His prognosis was guarded, given his history of poor social interaction, but the examiner found that this might change if the Veteran continued with group counseling.  

On VA examination in September 2011, the Veteran reported that since his last examination, he had not had any social contacts to speak of, including with his children.  He stated that his significant other was very positive in his life, but indicated that he did not go out and instead would generally "hide" at home.  He maintained that he was last employed in 2000 and that in addition to the psychological problems which interfered with his ability to interact with people, concentrate, and focus on a task, he was physically having trouble doing things like holding a hammer.  He stated that he had not pursued any additional education.  The Veteran complained that without medication, he did not sleep at all, and that with medication, he could sleep six hours.  He indicated that he used to induce sleeping, or at least enhance it, by the use of alcohol.  He reported that he had trouble concentrating and difficulty focusing and following through on tasks.  Although his depression was noted to be not as severe as it had been prior to medication, his anxiety remained at a constant 7/10.  He also experienced flare-ups of anxiety where his anxiety would become a 10/10.  The Veteran denied any suicidal or homicidal ideation.  Although homicidal ideation had never been a real issue for the Veteran, the suicidal thoughts had been an issue in the past, and he attributed the lack of such thoughts over the past three years to his therapy sessions.  The Veteran also indicated that he avoided people as much as possible.      

Examination revealed that the Veteran met the DSM-IV criteria for PTSD.  He suffered from such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was deemed capable of managing his financial affairs.  He was found to demonstrate mild to moderate memory deficits, particularly in short-term recall.  He also had difficulty with complex directions and with remembering and interpreting data.  The Veteran was confirmed to have chronic PTSD.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

Post-service VA medical records dated from July 2007 to October 2011 show that the Veteran exhibited such symptoms as sleep difficulty interrupted by nightmares, hypervigilance, drinking each night to help him fall asleep, periods of depression, feelings of distrust in general which affected his interpersonal interactions, vivid recollections and flashbacks, and an exaggerated startle response.  He was assigned GAF scores of 50, 58, 60, and 62.    

The Veteran's fiancée submitted lay statements dated in August 2009 and November 2011 in support of the Veteran's claim.  She reported that the Veteran had not been gainfully employed since 1980.  The Veteran had told her that he had problems getting along with his boss and co-workers.  She also stated that he was a loner and could not stand being around people.  Regarding difficulty adapting to stressful circumstances, the Veteran's fiancée reported that if she and the Veteran watched any television programs or movies that referenced the Vietnam War, he would get nightmares and be unable to sleep for days.  He would get angry for days and then withdraw into himself with depression if he saw news that more soldiers had been killed in Iraq.  She also indicated that the Veteran would think that bad thunder and lightning storms were incoming ammunition rounds and that he would burn any boxes that were labeled as being "Made in Vietnam."  The Veteran's fiancée further maintained that the Veteran would not allow anyone but himself to go to the mailbox, and that he had a ritual of going through all the mail and then burning every piece of mail afterwards (excluding the bills).  He would also refuse to answer the phone for days sometimes and ask his fiancée not to answer it either.  

The Veteran's fiancée indicated that during arguments, the Veteran has punched, slapped, and choked her on several occasions, but that he had never apologized for his actions.  She additionally reported two instances where the Veteran exhibited disorienting behavior.  One instance was when she saw him sitting in the dark in the middle of the night with a glass of vodka in the dining room.  He was staring out the window while shaking and crying, and although she tried to talk to him and get him to go back to bed, he did not hear her or even realize that she was there.  Another instance was when the Veteran's fiancée found him sitting on a tree stump in the woods behind the garage one winter night.  He appeared to be shaking and crying again and did not respond to his fiancée when she talked to him and begged him to get back into the house.  Finally, the Veteran's fiancée reported that the Veteran was very cold, insensitive to others' feelings, emotionally unavailable, and did not express his feelings about anything.  She stated that in his dealings with other people, he was impatient, crude, and rude.  He yelled at people, insulted them to their faces, and got angry about anything and everything.  

The Veteran and his fiancée testified before the Board at a video conference hearing in May 2012.  Testimony revealed, in pertinent part, that the Veteran still had trouble sleeping and would be awake very early in the morning.  The Veteran testified that he usually just stayed at home because he did not like to be around too many other people, and that he rarely received any visitors.  He reported that other than his relationship with his fiancée, he did not have any interpersonal relationships, except a couple of neighbors that he would see every 2 or 3 weeks.  He stated that he was always alert and aware of his surroundings so that he did not get himself caught off guard.  The Veteran's fiancée testified that the Veteran had become very emotionally dependent on her and that he did not associate with anyone except for her and the cat.  She reported that in the 10 years that they had been dating, she had observed him alienating everyone in his life except for her by being rude and crude.  The Veteran further testified that he currently took pills that would keep him asleep at night and reported that he had hypervigilance.  He stated that when lightning flashed during thunderstorms, he would panic and hit the ground.  His fiancée reported that she found him sitting on a tree stump in the woods behind their garage one night, and he was shaking and crying.  She indicated that she tried to tell him to get back into the house, but he did not appear to even hear her or know that she was there.  The Veteran denied current suicidal thoughts.  He stated that if he did not write something down, he would not be able to remember it.  He maintained that he experienced anxiety attacks a couple times a week and that they could last anywhere from 2 minutes to 2 hours.  The Veteran's fiancée also indicated that in the past year, the Veteran had choked and punched her and even smashed her head into a bookcase.       

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods during the appeal, the Veteran's psychiatric symptoms more nearly approximate the criteria for a 70 percent rating.  On VA examination in October 2008, the examiner noted that the Veteran had documented past incidents of anger management difficulty which would support poor judgment.  The Veteran reported a ritual of having to go to the mailbox before anyone else to go through the mail and burn each piece individually.  He also indicated that he did not have any family relationships and that he had no contact with his 5 adult children.  The examiner described his symptoms as being persistent and serious, and he was assigned a GAF score of 48 based on serious impairment in occupational and social functioning.  The examiner found that the Veteran's current relationship had notably provided him with increased support, 
but also indicated that it was unclear just how much the relationship had improved his functioning for the long-term.  The Veteran's PTSD symptoms were noted to result in deficiencies in work, family relationships, and judgment.  At the September 2011 VA examination, the Veteran indicated that since his last examination, he had not had any social contacts to speak of, including with his children.  He also complained that his anxiety level was constantly at a 7/10 and that it would increase to 10/10 during flare-ups.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Finally, the lay evidence of record shows that the Veteran had choked, slapped, and punched his fiancée during arguments in the past year.  He also had difficulty sleeping due to nightmares when he watched anything related to Vietnam or the Vietnam War.  Additionally, he would hit the ground when lightning struck during thunderstorms.  He also had several instances where he went into trances and did not notice or hear his fiancée when she called to him repeatedly.  Accordingly, based on the evidence of record and resolving all reasonable doubt in favor of the Veteran, a 70 percent rating is warranted.  

However, an even higher rating is not warranted.  The evidence of record does not show that the Veteran has gross impairment in thought processes or communication or persistent delusions or hallucinations.  He has also been able to perform the activities of daily living, including maintenance of minimal personal hygiene.  Additionally, although the Veteran exhibited mild to moderate memory loss in short-term recall at his September 2011 VA examination, there was no evidence that he had memory loss for names of close relatives or his own name.  In sum, total occupational and social impairment has not been shown and a rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2011). 

The Board has taken into consideration the lay statements and testimony in awarding the 70 percent evaluation.  However, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's and Veteran's fiancée's allegations regarding the severity of his PTSD with respect to the assignment of an even higher rating.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011); see also Fenderson, supra. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his PTSD on his ability to obtain or retain employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate her service-connected disabilities.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his PTSD disability, referral for extraschedular consideration is not warranted.  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine and applied it in granting the 70 percent rating.  However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to a 70 percent rating for PTSD is granted.  


REMAND

The Board observes that the Veteran reported at his May 2012 video conference hearing that he had not worked in 10 years.  He asserted that even if he had a job, he did not think he would be able to perform the duties due to his PTSD.  Accordingly, the Board finds that a claim for a TDIU as due to PTSD has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for PTSD.  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU. 

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  

In addition, the most recent VA examination in September 2011, while noting the Veteran has occupational and social impairment with deficiencies in most areas, did not include an opinion as to whether the Veteran's PTSD symptoms would prevent him from obtaining or maintaining gainful employment.  Accordingly, the claims file should be returned to the September 2011 examiner to obtain an opinion on that question.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  Return the claims file to the examiner who conducted the September 2011 VA psychiatric examination.  After review of the claims file, to include the report of the September 2011 VA examination, the examiner should provide an opinion as to whether the Veteran's PTSD symptomatology prevents the Veteran from obtaining or maintaining gainful employment, without regard to his age or nonservice-connected disabilities.  A rationale for the opinion expressed should be provided.

3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claim for entitlement to TDIU due to PTSD adjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


